In a proceeding under section 330 of the Election Law (1) to invalidate the petition designating the appellants Manente, Scarfone and Hussey as candidates of the Democratic party for public office and party positions in the primary election in the Twelfth Assembly District, Kings County; and (2) for other relief, the said candidates appeal from an order of the Supreme Court, Kings County, dated August 27, 1962, which, after a hearing: (1) granted the application, and (2) denied the cross motion by said candidates, who appeared specially, to dismiss the proceeding for lack of jurisdiction and for patent insufficiency. Order modified on the law by striking out the first and second decretal paragraphs which invalidate the designating petition and enjoin the Board of Elections from placing appellants’ names upon the official ballot as such candidates in the primary election; and by substituting therefor a provision denying the application. As so modified, the order is affirmed, without costs. The facts are affirmed. In our opinion, the designating petition complies substantially with the applicable provisions of the Election Law, and therefore is valid. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.